TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00633-CR


In re Harold Curtis Biddie





FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT

NO. 7,068, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from an order denying a motion for postconviction DNA testing. 
Appellant's appointed counsel on appeal has filed a motion to withdraw.  Attached to the motion are
copies of letters from appellant to counsel expressing his desire to represent himself on appeal.  The
motion to withdraw is granted in part.  The district court is instructed to permit counsel to withdraw. 
The district clerk is instructed to make a copy of the appellate record available to appellant for his
use in preparing a brief.
It is ordered October 22, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish